 



Exhibit 10.3
Amendment No. 1 to
Appendix A to Employment Agreement
Between Stewart Enterprises, Inc.
and
G. Kenneth Stephens, Jr.
Base Salary, Bonus Compensation and Benefits

1.   Effective July 14, 2005, Employee’s title(s) shall be Executive Vice
President and President — Western Division. Effective August 1, 2005, Employee’s
Base Salary shall be $325,000. Effective August 1, 2006, Employee shall be
eligible for a Base Salary increase of $25,000 per year, based upon the
achievement of performance criteria to be established by the Compensation
Committee. Employee’s principal work location shall be the Dallas, Texas
metropolitan area.   2.   Paragraph 2 of Appendix A is unaffected by this
amendment and remains in full force and effect.   3.   For Fiscal Year 2006, the
Employee shall be eligible to receive a maximum Bonus of up to 130% of his Base
Salary (or up to $422,500) based on such performance criteria as the
Compensation Committee shall deem appropriate in its discretion.

            Agreed to and accepted:


STEWART ENTERPRISES, INC.
    Date: October 11, 2005  By:   /s/JAMES W. MCFARLAND               James W.
McFarland      Compensation Committee Chairman       

            EMPLOYEE
    Date: October 11, 2005  /s/G. KENNETH STEPHENS, JR.            G. Kenneth
Stephens, Jr.           

